Citation Nr: 1643486	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury.

2.  Entitlement to service connection for headaches, including secondary to eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1959 to April 1961 and from June 1961 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in April 2015 and January 2016.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a continuing eye disorder that is due to a disease or injury in service.

2.  The preponderance of the evidence is against finding that the Veteran's headaches are due to a disease or injury in service.  The headaches are not clearly related to any in-service eye injury.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the residuals of an eye injury have not been met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2009 and January 2010.  The claims were last adjudicated in September 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, Social Security Administration records, and VA examination reports.

The Veteran was also afforded a VA hearing with the undersigned in February 2015.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103(c)(2) (2015).

Pursuant to the April 2015 Board remand, VA asked the Veteran to clarify the scope of the issues on appeal and afforded the Veteran addendum opinions.  Pursuant to the January 2016 Board remand, VA obtained additional VA treatment records, sought the Veteran's authorization to obtain additional private treatment records, and afforded the Veteran an additional VA examination and addendum opinions.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.
Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110, 1131.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service connected disability.  38 C.F.R. § 3.310.

Refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Eyes

The Veteran contends that he has a current eye disability as a result of an injury during his active duty service.  

The Veteran's May 1959 entrance examination notes defective vision not considered disabling.  The Veteran denied any history of eye trouble.  On examination, the Veteran's vision was 20/30 bilaterally, correctable to 20/20.

A vision examination later in May 1959 revealed slight amblyopia of the right eye.  Retinoscopy showed a slight irregularity of the cornea, slightly temporal of center.  Spectacles were ordered for the Veteran in February 1960.  A separation examination in February 1961 noted amblyopia ex anopsia of the right eye, astigmatism, and uncorrectable vision.  

The Veteran reports that, in March 1962, a battery exploded in front of him and battery acid made contact with his eyes.  This is the injury to which the Veteran ascribes current disability.  A March 1962 service treatment record notes this injury and, after irrigation of the eyes, a negative examination.  He was instructed to return if needed, and there is no evidence that any immediate follow-up treatment was requested.

A June 1963 reenlistment examination report notes astigmatism and 20/40 vision bilaterally, correctable to 20/20.  

In February 1964, the Veteran reported to treatment providers that his eyes had not been the same since the acid incident.  The treatment provider noted no significant increase in visual acuity with the Veteran's prescription and opined that no obvious visual anomaly could account for his amblyopia.  The diagnostic impression was bilateral reduced visual acuity of undetermined cause and mild astigmatism.  

An August 1966 examination noted myopia and myopic astigmatism, with 20/60 vision bilaterally, correctable to 20/20.  

The Veteran's April 1969 separation examination does not note any visual condition and lists the Veteran's vision as 20/30 bilaterally, correctable to 20/20.  A note written by the examiner on the Veteran's report of medical history reads "Eye tr. = wear glasses."  A June 1969 note discussing the Veteran's physical and mental status on release from active service found him to be physically qualified for reenlistment.

VA first received a claim from the Veteran for service connection for the residuals of an eye injury in May 1979.  At that time, the only specific residual the Veteran reported was a need for glasses.  In an April 1999 statement, the Veteran reported that he had received no treatment for his eyes other than glasses.  

In November 1999, a private treatment provider presumptively diagnosed the Veteran with glaucoma but noted that the cause of his slow progressive visual loss over the past year was unclear.  In October 2001, the Veteran was diagnosed with diabetes mellitus, type II.  An April 2004 VA treatment record notes major visual field loss and notes past trauma and glaucoma.

In an October 2006 statement, the Veteran reported that doctors always ask him if he has had trauma to the face and eyes.  He also reported that his eyes are always sore.  In a June 2007 statement, the Veteran added that a doctor had told him that there had been nerve damage to his eyes.  

The Veteran was afforded a VA examination in August 2007.  He denied any specific visual complaints but reported daily eye pain.  The examiner noted corneal scars on both eyes that were visually insignificant, moderate vision with trace senile lenticular changes in both eyes, and advanced glaucomatous cupping in the optic nerves in both eyes.  The examiner found it impossible to determine if the scars resulted from the March 1962 acid incident.  

A September 2007 VA treatment record noted that imaging revealed no diabetic retinopathy.  

During a March 2008 Board hearing in connection with a previous claim for service connection for residuals of an eye injury, the Veteran reported that he denied eye trouble at the time of separation because superiors told him that seeking compensation for residuals of an eye injury would delay his separation for several months.  

The Veteran was afforded another VA examination in March 2010.  The Veteran reported blurry vision but denied diplopia or malignant neoplasm.  The examiner noted scars on both corneas, but not in the visual axis, and opined that they were likely not from battery acid and could be from any type of injury, including minor scrapes.  The examiner ascribed the Veteran's blurry vision to keratitis, cataracts, and pigmentary changes in the macula.  

In an April 2010 statement, the Veteran denied any other history of trauma to the eyes.  

During the February 2015 Board hearing, the Veteran testified that he never had trouble with his eyes prior to service and had had them ever since the March 1962 acid incident.  He reported soreness that affected his eyesight and nerve damage that rendered his eyes too sensitive for some tests.  He also testified that he had never worn glasses prior to the March 1962 acid incident.  He reported that no treatment provider had ever opined that his glaucoma was related to his active duty service.  

The Veteran was afforded an addendum opinion by a VA optometrist who had not previously examined the Veteran in August 2015.  The examiner noted that the May 1959 record showing slight irregularity of the cornea was based on the use of a retinoscope and opined that this is inadequate for evaluating corneal topography, rendering that finding unreliable.  The examiner noted no history of blunt force trauma to the Veteran's eyes and opined that diabetes and hypertension, both of which the Veteran has, may contribute to non-arteritic optic neuropathy, which he found to be the most likely cause of the Veteran's optic atrophy and the visual field defect in his right eye.  He further opined that a battery explosion was unlikely to involve sufficient force to cause traumatic optic neuropathy and, if it did, it would result in total optic nerve pallor as opposed to the sectoral variety present in the Veteran.  The examiner also opined that the punctuate nature of the corneal scarring meant that it was unlikely to have been caused by battery acid, which would have caused more diffuse stromal scarring due to corneal melt.  He opined that the Veteran's eyes must have either not been significantly exposed to battery acid or had been quickly irrigated to prevent damage.  Lastly, he opined that the Veteran's cataracts were secondary to normal age-related changes.  

The Veteran was afforded an additional opinion by the August 2015 VA examiner in February 2016.  The examiner noted that amblyopia is defined as resulting from visual deprivation in early childhood and cannot be aggravated by any other etiology after onset.  He could not explain the "Eye tr. = wear glasses" note on the April 1969 separation examination report other than as a suggestion that the Veteran wear his glasses to protect his eyes from further injury.  The examiner found no current amblyopia and no indication of any ocular pathology prior to service.  He noted that the Veteran's vision was as on the 1969 separation exam other than to suggest that the Veteran wear his glasses to protect his eyes from another injury.  

As of May 2016, the Veteran's VA treatment records note a diagnosis of primary open angle glaucoma with optic atrophy.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of any current eye disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that he currently has an eye disorder as a result of an acid injury during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions. 

Of those medical opinions, none warrant a finding of entitlement to service connection.  All agree that the Veteran's eye disorders are not due to the March 1962 acid incident.  When taken together, they thoroughly and convincingly explain that the acid that made contact with the Veteran's eyes could not have caused the type of corneal scars he now has, that those scars cannot cause any visual impairment, that the acid could not have caused the type of nerve damage the Veteran has, that amblyopia predated service and cannot have been aggravated by it, and that the Veteran's cataracts are more likely to have resulted from aging.  No examiner or treatment provider has ever ascribed the Veteran's glaucoma to service and he does not contend that it is related to service.  

As to the 1969 examination finding of ""Eye tr.=wear glasses" the Board notes that on his medical history form he checked yes for a history of "Eye trouble."  Examination revealed only refractive error, resulting in the use of glasses.  It is conclude that this finding is evidenced by the quote above.  Other in service exams noted the presence of the refractive error as well.

The Board also notes that, despite the Veteran's contention that he had never worn glasses or had trouble with his eyes prior to service, the Veteran's service treatment records note defective vision during the May 1959 entrance examination, with visual acuity the same as it was during the April 1969 separation examination.  The service treatment records also show that glasses were ordered for him in February 1960, two years prior to the acid incident.  In addition, the Board notes that the March 1962 service treatment record shows a negative examination immediately after the Veteran's eyes were irrigated following the acid incident.  

Because the preponderance of the evidence is thus against finding that the Veteran has any current residuals of the March 1962 acid incident, entitlement to service connection for residuals of an eye injury is denied.  

Headaches

The Veteran contends that he also has headaches as a result of the March 1962 acid incident.  

During the Veteran's May 1959 entrance examination and a February 1961 separation examination, he denied any history of frequent or severe headaches.  

The first mention of headaches in the Veteran's service treatment records is in January 1963, nearly one year after the March 1962 acid incident.  The Veteran reported a headache from the back of his neck for the past three days and the diagnostic impression was myositis.  

In an undated service treatment record, the Veteran also reported pain in the back of the head.  The record does not list a diagnosis.  In a June 1963 service treatment record, the Veteran reported a severe non-specific headache.  

In a reenlistment examination later in June 1963, the Veteran denied any history of frequent or severe headaches.  On a December 1966 medical history form, the Veteran denied any history of frequent or severe headaches.  

In an October 1967 service treatment record, the Veteran reported a headache of two days' duration as well as a cold and sore throat.  Six days later, the headache, cold, and sore throat were all still present.  The diagnostic impression was a viral upper respiratory infection.  In a January 1968 service treatment record, the Veteran reported a headache of three days' duration.  The treatment provider also noted a fever.  In a November 1968 service treatment record, the Veteran reported an occipital headache of four days' duration, with recurrent episodes every three to four months.  The record does not list a diagnosis.  

During the Veteran's April 1969 separation examination, the Veteran reported a history of frequent or severe headaches.  The examiner noted migraine headaches dating back to childhood.  A June 1969 note discussing the Veteran's physical and mental status on release from active service found him to be physically qualified for reenlistment.

The next mention of headaches in the Veteran's medical records is in a January 1998 private treatment record in which he reported coughing spells with headaches for the past three months.  During a February 2000 private optometry appointment, the Veteran reported that he still had headaches.  

In a March 2006 statement, the Veteran reported that his headaches began with the March 1962 acid incident.  

In May 2009, the Veteran called a VA clinic to report headaches for "years and years" that would appear for a couple of weeks and then disappear for as long.  In a June 2009 VA treatment record, the Veteran reported chronic daily headaches since the March 1962 acid incident and that those headaches were worsening.  

In June 2009, the Veteran's VA primary care physician noted that the Veteran had been seeing him for more than seven years and that he had had chronic daily headaches during that time.  The physician opined that these headaches more likely than not originated with the March 1962 acid incident but offered no rationale for this opinion.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that his headaches began after the March 1962 acid incident and that he currently suffered from intermittent headaches approximately three days per week.  The examiner diagnosed the Veteran with headaches and opined that they were unrelated to service.  The examiner stated that the Veteran's service treatment records did not show treatment for chronic headaches and noted the April 1969 separation examination's note about migraines since childhood.  The examiner also noted that there is no record of any complaint, diagnosis, or treatment related to headaches for nearly thirty years after separation.  

In the Veteran's April 2010 notice of disagreement, he reported that he did not remember telling the April 1969 examiner that he had suffered from migraines since childhood.  He stated that any headaches prior to service were not chronic or as severe as the headaches since March 1962.  

During the February 2015 Board hearing, the Veteran denied any migraine headaches in childhood or any other headache disorder prior to the March 1962 acid incident.  He testified that he treated his headaches with over the counter medication after separation because he lacked health insurance.  

The Veteran was afforded an addendum opinion by an optometrist in August 2015.  The examiner opined that the Veteran's corneal scars could not cause headaches because they were not in his field of vision.  The examiner also opined that the Veteran's other eye disorders, including cataracts, were causing his headaches, but offered no rationale for this opinion.  

The Veteran was afforded another VA examination in February 2016.  The examiner diagnosed the Veteran with headaches that began in childhood but noted the Veteran's report that they began in 1962.  The examiner found that the Veteran did not describe his headaches with sufficient specificity for it to be possible to determine the type of headache involved, so the diagnosis was non-specific headaches.  The examiner noted that there were no prostrating attacks characteristic of migraines.  The examiner expressed no opinion as to the headaches' etiology.  

The Veteran was afforded an additional VA examination in May 2016.  This examiner diagnosed the Veteran with tension headaches beginning in 1963, and noted the long period since separation with no record of treatment for headaches.  The examiner also noted that there were no prostrating attacks characteristic of migraines.  The examiner noted the April 1969 notation regarding migraines but dismissed it as unsupported by other medical records.  The examiner opined that the Veteran's headaches were unrelated to his active duty service because of the length of time after separation with no record of complaints of or treatment for headaches and because the "minor battery acid episode in 1962 has no causal relationship to HA at any time."  The examiner did not elaborate further regarding the March 1962 acid incident.  

The Veteran was afforded an additional VA medical opinion to reconcile the above-referenced opinions in June 2016.  This examiner found the Veteran to be a credible witness but reported that medical literature did not support a link between superficial exposure to battery acid in the eyes and headaches.  The examiner discussed the headaches the Veteran reported in service but opined that they were more likely than not acute, transient, and self-limited, noting that one was concurrent an upper respiratory infection and another was concurrent with a fever, both of which commonly occur alongside headaches.  The examiner also noted the lengthy gap between separation and the first post-service report of headaches.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current headaches are related to the March 1962 acid incident during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

Of those medical opinions, none warrant a finding of entitlement to service connection.  The June 2007 private physician's opinion that the Veteran's headaches were likely related to the acid incident is entitled to little weight because the provider offered no rationale and "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The January 2010 VA examiner opined that a relationship was less likely than not and based this opinion in part on a finding that the Veteran's service treatment records did not show treatment for chronic headaches.  The August 2015 VA examiner opined that the Veteran's eye disorders were not causing his headaches but offered no rationale for this opinion.  The May 2016 VA examiner opined that a relationship was less likely than not due to the length of time between separation from service and the next report of headaches but did not address the Veteran's lay contention that he relied on over the counter treatment due to a lack of health insurance.  The May 2016 examiner also opined that the March 1962 acid incident was unrelated to the Veteran's headaches but offered no rationale for this opinion.  

The June 2016 VA examiner opined that the Veteran's headaches were less likely than not to be related to service and, in so doing, indirectly explained the January 2010 examiner's findings by noting that the Veteran's headaches during his active duty service were acute and transitory, not chronic.  The June 2016 examiner also provided convincing alternative rationales for the Veteran's headaches in service in support of this opinion.  The June 2016 examiner also cited the length of time between separation and the next report of headaches without addressing the Veteran's lay contentions regarding over the counter treatment, but added that medical literature did not support a link between battery acid exposure and headaches.  The June 2016 VA examiner's opinion reflects the most careful consideration of the record and offers the most thorough rationale against the possibility of a relationship to service, including to the March 1962 acid incident.  

The June 2016 VA examiner's opinion, which weighs against the Veteran's claim, is thus the most probative medical opinion of record and entitled to the greatest weight.  As stated above, the June 2007 private opinion, which is the only medical opinion of record favorable to the Veteran's claim but contains no rationale, is entitled to no weight.  Because the preponderance of the evidence is thus against finding that the Veteran's headaches are a result of the March 1962 acid incident or are otherwise related to active duty service, entitlement to service connection for headaches is denied.  

Finally, as noted above, service connection was not granted for residuals of an eye injury, so further development or discussion concerning secondary service connection is not indicated.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of an eye injury is denied.

Entitlement to service connection for headaches is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


